DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-24 and possibly 37-40, drawn to an insulated metal substrate with an oxynitride layer.
Group II, claim(s) 24 and possibly 26-40, drawn to an insulated metal substrate with an oxygen-doped AlN layer.
Group III, claim(s) 25 and possibly 26-40, drawn to an insulated metal substrate with a nitrogen doped Al2O3 layer.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of an insulated metal substrate with a layer thereon, Yamazaki et al. (US 2003/0091871 – cited in ISR).  Yamazaki teaches a coated base material for a variety of applications (Paragraph 1).  The base material may be metal, etc. (Paragraph 16) and the coating may be AlNxOy (Paragraph 14) and the content of nitrogen may be 2.5-47.5 atm% and oxygen may be 2.5-47.5 atm% (Paragraph 19).  As such, said technical feature is neither novel nor inventive a posteriori over the prior art.
Note that the instant claims are replete with multiple dependent claims dependent upon multiple dependent claims which makes groupings of the claims unclear.  A multiple dependent claim may refer in the alternative to only one set of claims.  35 U.S.C. 112 allows reference to only a particular claim. Furthermore, a multiple dependent claim may not serve as a basis for any other multiple dependent claim, either directly or indirectly.  Applicant is advised to review MPEP 608.01(n), particularly sections (E)-(F), prior to response to the instant Office action.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105. The examiner can normally be reached M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784